EXHIBIT 10(ii)

 

THIRD AMENDMENT TO

LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS THIRD AMENDMENT TO LOAN FACILITY AGREEMENT AND GUARANTY (this “Amendment”),
is made and entered into as of July 27, 2005, by and among AARON RENTS, INC., a
Georgia corporation (“Sponsor”), SUNTRUST BANK (“SunTrust”) and each of the
other lending institutions listed on the signature pages hereto (SunTrust and
such lenders, the “Participants”) and SUNTRUST BANK, a banking corporation
organized and existing under the laws of Georgia having its principal office in
Atlanta, Georgia, as Servicer (in such capacity, the “Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Loan Facility Agreement and Guaranty, dated as of May 28, 2004, as amended by
that certain First Amendment to Loan Facility Agreement and Guaranty, dated as
of September 27, 2004, as amended by that Second Amendment to Loan Facility
Agreement and Guaranty, dated as of May 27, 2005 (so amended and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Facility Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Facility
Agreement), pursuant to which the Participants have made certain financial
accommodations available to the Sponsor;

 

WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:

 

1.                                       Amendments.

 

(a)  Section 1.1 of the Loan Facility Agreement is hereby amended by
(i) deleting the definition of Note Purchase Agreement in its entirety and
(ii) adding the following definitions in the proper alphabetical order:

 

“2002 Note Agreement” shall mean that certain Note Purchase Agreement, dated as
of August 15, 2002, by and among Sponsor, the other Loan Parties party thereto,
The Prudential Insurance Company of America and the other purchasers signatory
thereto, as such Note Purchase Agreement may be amended, supplemented, restated
and otherwise modified from time to time.

 

“2005 Note Agreement”  shall mean that certain Note Purchase Agreement, dated as
of July 27, 2005, by and among Sponsor, the other Loan

 

--------------------------------------------------------------------------------


 

Parties party thereto, The Prudential Insurance Company of America and the other
purchasers signatory thereto as such Note Purchase Agreement may be amended,
supplemented, restated and otherwise modified from time to time.

 

(b)                                 Section 1.1 of the Loan Facility Agreement
is hereby further amended by replacing the definitions of Consolidated Total
Debt, Maximum Commitment Amount, Permitted Acquisition and Synthetic Lease
Documents in their entirety with the following definitions:

 

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Sponsor and its
subsidiaries on a consolidated basis of the types described in the definition of
Indebtedness.  Notwithstanding anything contained herein to the contrary, for
purposes of calculating Consolidated Total Debt as of any date, the obligations,
liabilities and indebtedness of the Sponsor under this Agreement shall be
limited to fifty percent (50%) of the aggregate outstanding principal amount of
the Loans on such date.

 

“Maximum Commitment Amount” shall mean $140,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.8 or Section 15.2.

 

“Permitted Acquisition” shall mean any Acquisition so long as (a) immediately
before and after giving effect to such Acquisition, no Credit Event is in
existence, (b) such Acquisition has been approved by the board of directors of
the Person being acquired prior to any public announcement thereof, (c) the
total consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of any single Acquisition or
series of related Acquisitions does not exceed $40,000,000, (d) the total
consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of all Acquisitions during any
fiscal year does not exceed $80,000,000 and (e) immediately after giving effect
to such Acquisition, the Sponsor and its Subsidiaries will not be engaged in any
business other than businesses of the type conducted by the Sponsor and its
Subsidiaries on the Closing Date and businesses reasonably related thereto. As
used herein, Acquisitions will be considered related Acquisitions if the sellers
under such Acquisitions are the same Person or any Affiliate thereof.

 

“Synthetic Lease Documents” shall mean, collectively, (i) the Amended and
Restated Master Agreement, dated as of October 31, 2001, among the Sponsor,
SunTrust Banks, Inc., as lessor (the “Lessor”), SunTrust Bank and Wachovia Bank,
National Association, formerly known as SouthTrust Bank of Georgia, N.A., as
lenders, and SunTrust Bank, as agent, (ii) the Amended and Restated Lease
Agreement, dated as of October 31, 2001, between the Lessor and the Sponsor and
any supplements thereto, (iii) the Amended and Restated Construction Agency
Agreement, dated as of October 31, 2001, among the Lessor and the Sponsor,
(iv) the Amended and Restated Guaranty, dated as of October 31, 2001, executed
by the Sponsor in favor of the Funding Parties (as defined

 

2

--------------------------------------------------------------------------------


 

therein), and (v) any and all security agreements and assignments (Construction
Contract, Architect’s Agreement, Permits, Licenses and Governmental Approvals,
and Plans and Specifications and Drawings) executed from time to time by the
Sponsor in favor of the Lessor, as each of the foregoing may be amended,
restated, supplemented, modified or replaced from time to time.

 

(c)                                  Section 1.1 of the Loan Facility Agreement
is hereby further amended by adding the following new definitions in proper
alphabetical order:

 

“RBC Loan Facility Agreement” shall mean the credit facility agreement among the
Sponsor, Royal Bank of Canada and any other parties thereto dated on or about
the date hereof, whereby the Sponsor and any Subsidiary may, among other things,
guarantee loans made to Canadian franchise operators and owners of the Sponsor
pursuant to the terms thereof as amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

 

“Rosey Rentals Loan Facility Agreement” shall mean the Amended and Restated Loan
and Security Agreement dated as of May 5, 2004 by and among Rosey Rentals, L.P.
and Wachovia Bank, N.A. (as successor to SouthTrust Bank) as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time.

 

(d)                                 Subsection (h) of Section 8.1 of the Loan
Facility Agreement is hereby amended by replacing it in its entirety with the
following:

 

(h)                                 Guarantees by the Sponsor of Indebtedness of
certain franchise operators of the Sponsor, provided such guarantees are given
by the Sponsor in connection with (1)  loans made pursuant to the terms of this
Agreement, (2) loans made pursuant to the SouthTrust Loan Facility Agreement in
an aggregate principal amount not to exceed $250,000, and (3) loans made by
SunTrust Bank to finance the purchase of equity interests in certain franchises
of the Sponsor in an aggregate principal amount not to exceed $10,000,000,
(4) loans made pursuant to terms of the Rosey Rentals Loan Facility Agreement in
an aggregate principal amount not to exceed Twenty Five Million Dollars
($25,000,000), and (5) loans made pursuant to the terms of the RBC Loan Facility
Agreement in an aggregate principal amount not to exceed Fifteen Million
Canadian Dollars (Cdn. $15,000,000);

 

(e)                                  Subsection (l) of Section 8.1 of the Loan
Facility Agreement is hereby amended by replacing it in its entirety with the
following:

 

(l)  Indebtedness as evidenced by (i) the 6.88% Senior Notes of Sponsor in the
amount of $50,000,000 issued pursuant to the 2002 Note Agreement and (ii) the
5.03% Senior Notes of Sponsor in the amount of $60,000,000 issued pursuant to
the 2005 Note Agreement, together with Guarantees of such Indebtedness by any
Subsidiaries of Sponsor; and

 

3

--------------------------------------------------------------------------------


 

(f)                                    Subsection (f) of Section 8.4 of the Loan
Facility Agreement is hereby amended by replacing it in its entirety with the
following:

 

(f) (i)  loans to franchise operators and owners of franchises acquired or
funded pursuant to the Loan Facility Agreement, the Rosey Rentals Loan Facility
Agreement, the RBC Loan Facility Agreement and the SouthTrust Loan Facility
Agreement and (ii) other adequately secured and properly monitored loans to
franchise operators and owners of franchises in an aggregate principal amount
outstanding, together with loans outstanding under clause (i) of this
Section 8.4(f), not to exceed the aggregate facility amounts available for
borrowing by franchise operators that the Sponsor is permitted to guarantee
pursuant to Section 8.1

 

(g)                                 Section 8.8 of the Loan Facility Agreement
is hereby amended by replacing such Section in its entirety with the following:

 

8.8.  Restrictive Agreements.  The Sponsor will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Sponsor or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Sponsor or any other Subsidiary, to Guarantee Indebtedness of the Sponsor or any
other Subsidiary or to transfer any of its property or assets to the Sponsor or
any Subsidiary of the Sponsor; provided, that (i) the foregoing shall not apply
to restrictions or conditions imposed by law or by this Agreement or any other
Transaction Document, the SouthTrust Loan Facility Agreement, the 2002 Note
Agreement, the 2005 Note Agreement, or the Synthetic Lease Documents (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, and (iv) clause (a) shall not apply to
customary provisions in leases restricting the assignment thereof.

 

(h)                                 Section 8.9 of the Loan Facility Agreement
is hereby amended by replacing such Section in its entirety with the following:

 

Section 8.9                                   Sale and Leaseback
Transactions.   The Sponsor will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred; provided,
however, the Sponsor may engage in such sale and leaseback

 

4

--------------------------------------------------------------------------------


 

transactions so long as the aggregate fair market value of all assets sold and
leased back does not exceed $100,000,000 during the term of this Agreement.

 

(i)                                     Section 9.11 of the Loan Facility
Agreement is hereby amended by replacing such Section in its entirety with the
following:

 


SECTION 9.11  ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$1,000,000, OR ANY TWO OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN
EXCESS OF $5,000,000, SHALL BE RENDERED AGAINST THE SPONSOR OR ANY SUBSIDIARY,
AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE A PERIOD OF 30 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 

2.                                       Conditions to Effectiveness of this
Amendment. Notwithstanding any other provision of this Amendment and without
affecting in any manner the rights of the Participants hereunder, it is
understood and agreed that this Amendment shall not become effective, and the
Sponsor shall have no rights under this Amendment, until the Servicer shall have
received (i) reimbursement or payment of its costs and expenses incurred in
connection with this Amendment or otherwise outstanding (including reasonable
fees, charges and disbursements of King & Spalding LLP, counsel to the
Servicer), (ii) a copy of the 2005 Note Agreement and the amendment to the 2002
Note Agreement, each in form and substance reasonably satisfactory to the
Servicer and (iii) executed counterparts to this Amendment from the Sponsor,
each of the Guarantors and the Required Participants.

 

3.                                       Representations and Warranties.  To
induce the Participants and the Servicer to enter into this Amendment, each
Credit Party hereby represents and warrants to the Participants and the Servicer
that:

 

(a)                                  The execution, delivery and performance by
such Credit Party of this Amendment (i) are within such Credit Party’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of any provision of such
Credit Party’s certificate of incorporation or bylaws or other organizational
documents; (iv) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries; and
(vii) do not require the consent or approval of any Governmental Authority or
any other person;

 

(b)                                 This Amendment has been duly executed and
delivered for the benefit of or on behalf of each Credit Party and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
such Credit Party in accordance with its terms except as the enforceability
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights and remedies in general; and

 

5

--------------------------------------------------------------------------------


 

(c)                                  After giving effect to this Amendment, the
representations and warranties contained in the Loan Facility Agreement and the
other Loan Documents are true and correct in all material respects, and no
Default or Event of Default has occurred and is continuing as of the date
hereof.

 

4.                                       Reaffirmation of Guaranty.  Each
Guarantor consents to the execution and delivery by the Sponsor of this
Amendment and jointly and severally ratify and confirm the terms of the
Subsidiary Guaranty Agreement with respect to the indebtedness now or hereafter
outstanding under the Loan Facility Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Subsidiary
Guaranty Agreement (and in the case of Sponsor, the guaranty as set forth in
Article X of the Loan Facility Agreement) (i) is and shall continue to be a
primary, absolute and unconditional obligation of such Guarantor, except as may
be specifically set forth in the Subsidiary Guaranty Agreement (or in the case
of Sponsor, the guaranty provisions set forth in Article X of the Loan Facility
Agreement), and (ii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Subsidiary Guaranty Agreement (or in the case of Sponsor,
the guaranty provisions set forth in Article X of the Loan Facility Agreement).

 

5.                                       Effect of Amendment.  Except as set
forth expressly herein, all terms of the Loan Facility Agreement, as amended
hereby, and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Sponsor to the Participants and the Servicer.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Participants under the Loan Facility Agreement, nor constitute a waiver of any
provision of the Loan Facility Agreement.  This Amendment shall constitute a
Loan Document for all purposes of the Loan Facility Agreement.

 

6.                                       Governing Law.   This Amendment shall
be governed by, and construed in accordance with, the internal laws of the State
of Georgia and all applicable federal laws of the United States of America.

 

7.                                       No Novation.  This Amendment is not
intended by the parties to be, and shall not be construed to be, a novation of
the Loan Facility Agreement or an accord and satisfaction in regard thereto.

 

8.                                       Costs and Expenses.  The Sponsor agrees
to pay on demand all costs and expenses of the Servicer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Servicer with respect thereto.

 

6

--------------------------------------------------------------------------------


 

9.                                       Counterparts.  This Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

10.                                 Binding Nature.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors, successors-in-titles, and assigns.

 

11.                                 Entire Understanding.  This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

[Signature Pages To Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

SPONSOR:

 

 

 

AARON RENTS, INC.

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Gilbert L. Danielson

 

 

Executive Vice President,

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 [Corporate Seal]

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

AARON INVESTMENT COMPANY, as

 

Guarantor

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

 Name:

Gilbert L. Danielson

 

 

 Title:

Vice President and Treasurer

 

 

 

AARON RENTS, INC. PUERTO RICO, as
Guarantor

 

 

 

By:

/s/ Robert P. Sinclair, Jr.

 

 

Name:

 Robert P. Sinclair, Jr.

 

Title:

 Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

PARTICIPANTS:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

  /s/ Ken Bauchle

 

 

 

Name:

Ken Bauchle

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

  /s/ Martha M. Winters

 

 

Name:

Martha M. Winters

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

 /s/ Stephen H. Lee

 

 

 Name:

Stephen H. Lee

 

 Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST CO.

 

 

 

 

 

By:

/s/ Paul McLaughlin

 

 

 Name:

Paul McLaughlin

 

 Title:

Senior Vice President

 

--------------------------------------------------------------------------------